Exhibit 10.5

ACCESS MIDSTREAM PARTNERS GP, L.L.C.

MANAGEMENT INCENTIVE COMPENSATION PLAN

(as Amended and Restated as of December 20, 2012)

I. Purpose of Plan

The Access Midstream Partners GP, L.L.C. Management Incentive Compensation Plan,
as hereby amended and restated (the “Plan”), is intended to provide a method of
attracting, motivating and retaining individuals of outstanding competence and
ability, and to motivate and encourage those individuals to devote their best
efforts to the development and growth of the Partnership, thereby advancing the
interests of the Partnership and its equity owners.

II. Definitions and Construction

2.1 Definitions. Where the following words and phrases are used in the Plan,
they shall have the respective meanings set forth below, unless the context
clearly indicates to the contrary:

(a) “Affiliate” means any corporation, partnership, limited liability company or
partnership, association, trust or other organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Partnership. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote 50% or more of the
securities or equity interests having ordinary voting power for the election of
directors of the controlled entity or organization, or (ii) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or equity
interests or by contract or otherwise.

(b) “Annual Payment Percentage” means, with respect to a Participation Interest,
the following, unless provided otherwise in a Participant’s Award Agreement:

 

Fiscal Period

  

Annual Payment Percentage

On or prior to the 1st Anniversary of the Award Commencement Date    20% After
the 1st Anniversary but on or prior to the 2nd Anniversary of the Award
Commencement Date    25% After the 2nd Anniversary but on or prior to the 3rd
Anniversary of the Award Commencement Date    33-1/3% After the 3rd Anniversary
but on or prior to the 4th Anniversary of the Award Commencement Date    50%
After the 4th Anniversary but on or prior to the 5th Anniversary of the Award
Commencement Date    100%



--------------------------------------------------------------------------------

(c) “Award Agreement” means a written agreement between the Company (or an
Affiliate) and an employee evidencing the award of a Participation Interest in
the Plan and specifying the Participant’s Excess Return Percentage and Equity
Uplift Value Percentage.

(d) “Award Commencement Date” means, with respect to a Participation Interest,
that date set forth as the Award Commencement Date in the Award Agreement for
such Participation Interest, provided, however, that for Participation Interests
granted during 2010, the Award Commencement Date shall be January 1, 2010.

(e) “Base Equity Value” means, with respect to a Participation Interest, the
Base Equity Value designated by the Board as of the Grant Date of such
Participation Interest; provided, however, that, the Base Equity Value with
respect to any Participation Interest granted in 2010 shall be the IPO Equity
Value. The Base Equity Value shall be set forth in the applicable Award
Agreement.

(f) “Base Unit Value” means, with respect to a Participation Interest, the Base
Unit Value designated by the Board as of the Grant Date of such Participation
Interest. The Base Unit Value shall be set forth in the applicable Award
Agreement. Appropriate adjustments shall be made to the Base Unit Value to give
effect to any Unit splits, combinations or similar adjustments occurring after
the Award Commencement Date and prior to the Equity Uplift Payment Date;
provided, however, that, the Base Unit Value with respect to any Participation
Interest granted in 2010 shall be the IPO Unit Value.

(g) “Board” means the board of managers of the JV; provided, however, if the JV
no longer exists, “Board” shall mean the board of managers or other governing
body of the Plan Sponsor.

(h) “Cause” shall have the meaning set forth in the Participant’s written
employment agreement with the Company or an Affiliate; however, if the
Participant does not have such an employment agreement, “Cause” means (i) the
Participant’s breach or threatened breach of any written employment agreement
between the Company and the Participant; (ii) the Participant’s neglect of
duties or failure to act, other than by reason of disability or death; (iii) the
misappropriation, fraudulent conduct, or acts of workplace dishonesty by the
Participant with respect to the assets or operations of the Company or any of
its Affiliates; (iv) the Participant’s failure to comply with directives from
superiors or written Company policies; (v) the Participant’s personal misconduct
which injures the Company or an Affiliate and/or reflects poorly on the
Company’s and/or an Affiliate’s reputation; (vi) the Participant’s failure to
perform the Participant’s duties; or (vii) the conviction of the Participant
for, or a plea of guilty or no contest to, a felony or any crime involving moral
turpitude. Any rights the Company or an Affiliate may have hereunder in respect
of an event giving rise to Cause shall be in addition to the rights the Company
or Affiliate may have under any other agreement with the Participant or at law
or in equity.

 

-2-



--------------------------------------------------------------------------------

(i) “Change of Control” means, and shall be deemed to have occurred upon, any of
the following events: (a) any “person” or “group” within the meaning of those
terms as used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of
1933, other than Global Infrastructure Management, LLC or an Affiliate thereof
or fund or investment vehicle managed thereby or The Williams Companies, Inc. or
an Affiliate thereof (a “Third Party”) shall become the direct or indirect
beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of more than 50% of the voting power of the voting
securities of the Company; (b) the sale or other disposition, including by way
of liquidation, by either the Partnership or the Company of all or substantially
all of its assets, whether in a single or series of related transactions, to one
or more Third Parties; or (c) any sale or other disposition by (i) Global
Infrastructure Management, LLC, its Affiliates and each fund and investment
vehicle managed thereby, or (ii) The Williams Companies, Inc. and its
Affiliates, in either case, of all of the voting securities of the Company held
by such entities (other than sales or dispositions by such entities to their own
Affiliates or funds or investment vehicles managed by such entities or the
investors in such funds and investment vehicles). Notwithstanding the foregoing,
if a Change of Control constitutes a payment event with respect to any
Participation Interest (or any portion thereof) that provides for the deferral
of compensation and is subject to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), then, to the extent required to avoid the
imposition of additional taxes under Section 409A of the Code, the transaction
or event described in subsection (a), (b) or (c) with respect to such
Participation Interest (or portion thereof) shall only constitute a Change of
Control if such transaction or event also constitutes a “change in control
event,” as defined in Treasury Regulation Section 1.409A-3(i)(5). For clarity,
(A) the IPO was not a Change of Control, (B) the consummation of the
transactions contemplated by that certain Purchase Agreement, dated as of
December 11, 2012, by and among GIP-A Holding (CHK), L.P., GIP-B Holding (CHK),
L.P., GIP-C Holding (CHK), L.P. and The Williams Companies, Inc. shall not
constitute a Change of Control, and (C) the consummation of the transactions
contemplated by (i) that certain Purchase Agreement, dated as of June 7, 2012,
by and among Chesapeake Midstream Holdings, L.L.C., GIP II Eagle 1 Holding,
L.P., GIP II Eagle 2 Holding, L.P. and GIP II Eagle 3 Holding, L.P., and/or
(ii) that certain Purchase Agreement, dated as of June 7, 2012, by and among
Chesapeake Midstream Holdings, L.L.C. and GIP II Eagle 4 Holding, L.P., either
alone or together, shall not constitute a Change of Control.

(j) “Company” means Access Midstream Partners GP, L.L.C.

(k) “Dilution Adjustment” means, with respect to a Participant’s Excess Return
Percentage and Equity Uplift Value Percentage, as set forth in his or her Award
Agreement, the product of such applicable percentage and a fraction, the
numerator of which is the number of Units outstanding on the Award Commencement
Date (or, in the case of Participation Interests granted in 2010, the closing
date of the IPO), and the denominator of which is (1) with respect to the
Participant’s Excess Return Percentage applicable for a specified fiscal quarter
in a Fiscal Year, the number of Units outstanding on the record date for the
distribution made with respect to the applicable fiscal quarter and (2) with
respect to the Participant’s Equity Uplift Value Percentage, the total number of
Units outstanding on the Equity Uplift Payment Date. Appropriate adjustment
shall be made to the Dilution Adjustments to give effect to any Unit splits,
combinations or similar adjustments occurring after the Award Commencement Date
and prior to an applicable Excess Return payment date or the Equity Uplift
Payment Date.

 

-3-



--------------------------------------------------------------------------------

(l) “Disability” shall have the meaning set forth in the Participant’s
employment agreement with the Company or an Affiliate; however, if the
Participant does not have such an employment agreement, “Disability” means a
disability that entitles the Participant to long-term disability benefits under
a long-term disability plan of the Company or an Affiliate.

(m) “Distributed Cash” means, with respect to a fiscal quarter in a Fiscal Year,
the amount of cash distributed by the Partnership, as applicable, to its equity
owners (excluding distributions to the Company) with respect to such fiscal
quarter of that Fiscal Year, as authorized by the Board (or deemed authorized
pursuant to the JV’s organizational documents).

(n) “Equity Uplift Payment Date” means the fifth anniversary of the Award
Commencement Date of a Participation Interest or, if earlier, the date of a
Change of Control.

(o) “Equity Uplift Value” means the product of A x B, where “A” is the Excess
Unit Value and “B” is the number of Units outstanding on the Equity Uplift
Payment Date.

(p) “Equity Uplift Value Percentage” means the Participant’s diluted percentage
participation in the Equity Uplift Value, as set forth in his or her Award
Agreement, subject to any Dilution Adjustment.

(q) “Excess Return” means, with respect to a fiscal quarter in a Fiscal Year,
the excess (if any) of the Distributed Cash with respect to such fiscal quarter
over the Preferred Return for that fiscal quarter.

(r) “Excess Return Percentage” means, with respect to a Participant for a fiscal
quarter in a Fiscal Year, the percentage participation by such Participant in
the Excess Return, if any, for that Fiscal Year, as set forth in his or her
Award Agreement, adjusted for any Dilution Adjustment applicable for that fiscal
quarter in the Fiscal Year.

(s) “Excess Unit Value” means, unless otherwise specified in an Award Agreement
with respect to a particular Participation Interest, the excess, if any, of
(i) the Unit Value on Equity Uplift Payment Date over (ii) the Base Unit Value.

(t) “Fair Market Value” means the closing sales price of a Unit on the principal
national securities exchange or other market in which trading in Units occurs on
the applicable date (or, if there is no trading in the Units on such date, on
the next preceding date on which there was trading) as reported in such
reporting service approved by the Board. If Units are not traded on a national
securities exchange or other market at the time a determination of Fair Market
Value is required to be made hereunder, the determination of Fair Market Value
shall be made in good faith by the Board.

 

-4-



--------------------------------------------------------------------------------

(u) “Fiscal Year” means a calendar year, unless provided otherwise in a
Participant’s Award Agreement.

(v) “Good Reason” shall have the meaning set forth in the Participant’s written
employment agreement with the Company or an Affiliate; however, if the
Participant does not have such an employment agreement, “Good Reason” means
(1) the elimination of the Participant’s job position, (2) a material reduction
in the Participant’s duties, (3) the reassignment of the Participant to a new
position of materially less authority, or (4) a material reduction in the
Participant’s base salary. Notwithstanding the preceding provisions or any other
provision in the Plan to the contrary, any assertion by a Participant of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (A) the condition described in the
preceding sentence giving rise to such Participant’s termination of employment
must have arisen without such Participant’s consent; (B) such Participant must
provide written notice to the Board of such condition within 90 days of the
initial existence of the condition; (C) the condition specified in such notice
must remain uncorrected for 30 days after receipt of such notice by the Board;
and (D) the date of such Participant’s termination of employment must occur
within 30 days after the lapse of the 30-day period specified in subclause
(C) above.

(w) “Grant Date” means, with respect to a Participation Interest, the date upon
which such Participation Interest is awarded.

(x) “IPO” means the initial public offering of equity interests of the
Partnership on The New York Stock Exchange.

(y) “IPO Equity Value” means $2,901,197,124.00.

(z) “IPO Unit Value” means $21.00. Appropriate adjustments shall be made to the
IPO Unit Value to give effect to any Unit splits, combinations or similar
adjustments occurring after the date of the applicable Award Agreement and prior
to the Equity Uplift Payment Date.

(aa) “JV” means Chesapeake Midstream Ventures, L.L.C. or any successor entity
that is owned and controlled by the parties that control the JV as of the
initial date of this Plan.

(bb) “Participant” means an employee of the Company, Chesapeake Midstream
Management, L.L.C. or an Affiliate thereof who has been awarded a Participation
Interest pursuant to Section 3.2.

(cc) “Participation Interest” means an interest awarded under the Plan to a
Participant pursuant to an Award Agreement for the purpose of measuring the
incentive compensation payable under the Plan to such Participant. A
Participation Interest shall represent a contingent right to receive a specified
Excess Return Percentage of the Excess Return and a specified Equity Uplift
Value Percentage of the Equity Uplift Value, subject to the further terms and
conditions of the Plan. A Participation Interest shall exist only for purposes
of the Plan and

 

-5-



--------------------------------------------------------------------------------

matters related hereto. In no event shall any holder of a Participation
Interest, by virtue of an award of such interest made under the Plan, have any
(i) security or other interest in any assets of the Company, the Partnership or
any Affiliate, (ii) right to receive any equity or other interest in the
Company, the Partnership or any Affiliate, or (iii) rights as an equity or other
interest holder in the Company, the Partnership or any Affiliate.

(dd) “Partnership” means Access Midstream Partners, L.P. (formerly known as
Chesapeake Midstream Partners, L.P.) or any successor thereto.

(ee) “Plan” means the Access Midstream Partners GP, L.L.C. Management Incentive
Compensation Plan, as amended from time to time.

(ff) “Plan Sponsor” means the Company or any entity that assumes sponsorship of
the Plan and becomes liable for the payment of the awards granted under the
Plan.

(gg) “Preferred Return” means, with respect to a fiscal quarter in a Fiscal
Year: the product of (1) 1.5% and (2) the sum of (i) the Base Equity Value and
(ii) the gross value of all Units issued by the Partnership after the Grant Date
(or, in the case of Participation Interests granted in 2010, the closing date of
the IPO) and prior to the record date for the distributions made with respect to
the applicable fiscal quarter in such Fiscal Year. For this purpose, the gross
value of the newly issued Units shall be calculated at the time of their
issuance and shall be equal to the product of (i) the number of new Units then
being issued and (ii) the Fair Market Value per Unit at the time of such
issuance.

(hh) “Unit” means all units of the Partnership (other than Company units).

(ii) “Unit Value” means the average closing sales price per Unit for the 30
trading days immediately preceding the Equity Uplift Payment Date, as reported
in The Wall Street Journal or such other reporting service approved by the
Board, in its discretion. In the event that the price per Unit is not so
reported, Unit Value means the fair market value of a Unit as determined in good
faith by the Board. If, however, the Equity Uplift Payment Date is the date of a
Change of Control, Unit Value shall be the Unit value paid by the acquirer on
the date of the Change of Control.

2.2 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural, and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

2.3 Headings. The headings of Articles, Sections, and Paragraphs herein are
included solely for convenience. If there is any conflict between such headings
and the text of the Plan, the text shall control. All references to Articles,
Sections, and Paragraphs are to the Plan unless otherwise indicated.

 

-6-



--------------------------------------------------------------------------------

2.4 Governing Law. Except to the extent federal law applies and preempts state
law, the Plan shall be construed, enforced, and administered according to the
laws of the State of Oklahoma, excluding any conflict-of-law rule or principle
that might refer construction of the Plan to the laws of another state or
country.

2.5 Severability. In case any provision of the Plan is determined by a court of
competent jurisdiction to be illegal, invalid, or unenforceable for any reason,
such illegal, invalid, or unenforceable provision shall not affect the remaining
provisions of the Plan, and the Plan shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had not been included therein.

III. Eligibility; Awards of Participation Interests

3.1 Eligibility. Each key member of management of the Company, an Affiliate
thereof, or, prior to January 1, 2013, Chesapeake Midstream Management, L.L.C.,
who performs work for the Company, the JV, the Partnership, a “subsidiary” of
the Partnership, or, prior to January 1, 2013, Chesapeake Midstream Management,
L.L.C., is eligible to be awarded a Participation Interest under the Plan.

3.2 Participation Interests. Participation Interests shall be entered into only
with those eligible employees selected to be Participants in the discretion of
the Board from time to time and at such times as the Board may determine. In
connection with each Participation Interest, the Board shall determine
(a) subject to the terms and conditions of the Plan and the related Award
Agreement, the percentage of the Excess Return for a Fiscal Year (if any) and
the Equity Uplift Value that the holder of such Participation Interest shall
have the contingent right to receive, and (b) the other terms, provisions,
conditions and limitations of such award. The terms and provisions of each award
of a Participation Interest, as determined by the Board in its sole discretion,
shall be set forth in an Award Agreement, which shall incorporate by reference,
and be subject to, the terms and provisions of the Plan. Each Award Agreement
shall contain such provisions not inconsistent with the Plan as the Board deems
appropriate. The terms and provisions set forth in Award Agreements may vary
among Participants.

IV. Determinations of Incentive Compensation Payments

4.1 Determination of Excess Return for a Fiscal Year. As soon as reasonably
practical after the end of a Fiscal Year (but in no event later than 60 days
following the last day of such Fiscal Year), the Board shall cause the amount of
the Excess Return for that Fiscal Year, if any, to be determined.

4.2 Excess Return Payments. (a) Subject to Paragraph 4.2(c), as soon as
reasonably practical after the amount of the Excess Returns for the fiscal
quarters in a Fiscal Year have been determined by the Board, the Plan Sponsor
shall pay to each Participant who then holds a Participation Interest for such
Fiscal Year (or portion thereof) an amount equal to the sum of the following
calculations for each of the four fiscal quarters for that Fiscal Year (or, in
the event that a Participation Interest is granted after January 1 of a Fiscal
Year, then only for the fiscal quarters of such Fiscal Year that end after the
Grant Date); the product of (A x B) x C, where

 

-7-



--------------------------------------------------------------------------------

“A” is the amount of the Excess Return for that fiscal quarter, “B” is the
Participant’s Excess Return Percentage applicable for that fiscal quarter (as
adjusted by any applicable Dilution Adjustment), and “C” is the Annual Payment
Percentage for that Fiscal Year. Once the Participant’s payment for a Fiscal
Year is determined as provided in the foregoing sentence, such amount shall be
paid to the Participant in each calendar year subsequent to that Fiscal Year
until the sum of the Annual Payment Percentages for all payments made to the
Participant with respect to that Fiscal Year equals 100%. Notwithstanding the
foregoing however, except as provided below and in Paragraphs 4.2(b) and 4.3(b),
upon a Participant’s termination of employment with the Company and its
Affiliates for any reason whatsoever, such Participant automatically shall
forfeit on such termination his or her Participation Interest and no payments
shall thereafter be due or payable under the Plan to such Participant with
respect to such forfeited Participation Interest. In the event a Participant who
is proposed to be terminated is hired by the JV, the Company, the Partnership or
any wholly-owned direct or indirect subsidiary of the Company or the
Partnership, such Participant shall not be treated as having terminated his or
her employment with the Company and its Affiliates on such “transfer” for
purposes of this Section 4.2.

(b) If a Participant’s employment with the Company and its Affiliates is
terminated (i) due to the Participant’s death or Disability, (ii) by the Company
or an Affiliate other than for Cause, or (iii) by the Participant for a Good
Reason, the Participant shall be paid, with respect to each fiscal quarter that
has lapsed in full as of his or her date of termination, an amount equal to the
sum of the following calculations for each of the lapsed fiscal quarters: the
product of (A x B)—C, where “A” is the Excess Return for such fiscal quarter,
“B” is the Participant’s Excess Return Percentage with respect to such fiscal
quarter (as adjusted by any applicable Dilution Adjustment), and “C” is the sum
of the amounts that have already been paid to the Participant pursuant to
Paragraph 4.2(a) with respect to such lapsed fiscal quarter. Payment under this
Paragraph 4.2(b) shall be made by the Plan Sponsor within 60 days of the
Participant’s termination of employment and thereafter no further amounts shall
be due and payable to such Participant pursuant to this Section 4.2.

(c) Notwithstanding anything in Paragraph 4.2(a) to the contrary, upon a Change
of Control, or as soon as reasonably practical thereafter, but in no event later
than 60 days following the Change of Control, the Plan Sponsor shall pay to each
Participant who is an employee of the Company or an Affiliate on the date
immediately preceding the date of the Change of Control an amount, with respect
to each fiscal quarter that has lapsed in full prior to such Change of Control,
equal to the sum of the following calculations for each of the lapsed fiscal
quarters: the product of (A x B)—C, where “A” is the Excess Return for such
fiscal quarter, “B” is the Participant’s Excess Return Percentage with respect
to such fiscal quarter (as adjusted by any applicable Dilution Adjustment), and
“C” is the sum of the amounts that have already been paid to the Participant
pursuant to Paragraph 4.2(a) with respect to such lapsed fiscal quarter.
Thereafter no further amounts shall be due and payable to such Participant
pursuant to this Section 4.2.

 

-8-



--------------------------------------------------------------------------------

4.3 Equity Uplift Payments. (a) Subject to Paragraph 4.3(c), as soon as
reasonably practical, but in no event later than 60 days, following the Equity
Uplift Payment Date, the Plan Sponsor shall pay to each Participant an amount
equal to the product of the Equity Uplift Value, if any, and the Participant’s
Equity Uplift Value Percentage. Notwithstanding the foregoing however, except as
otherwise provided below and in Paragraphs 4.3(b) and (c), upon a Participant’s
termination of employment with the Company and its Affiliates for any reason
whatsoever prior to the payment of the Participant’s percentage of the Equity
Uplift Value, such Participant automatically shall forfeit his or her
Participation Interest and no percentage of the Equity Uplift Value thereafter
shall be due or payable to such Participant with respect to his or her forfeited
Participation Interest. In the event a Participant who is proposed to be
terminated is hired by the JV, the Company, the Partnership or any wholly-owned
direct or indirect subsidiary of the Company or the Partnership, such
Participant shall not be treated as having terminated his or her employment with
the Company and its Affiliates on such “transfer” for purposes of this
Section 4.3.

(b) Subject to Paragraph 4.3(c), if a Participant’s employment with the Company
and its Affiliates is terminated (i) due to the Participant’s death or
Disability, (ii) by the Company or an Affiliate other than for Cause, or
(iii) by the Participant for a Good Reason, the Plan Sponsor shall pay such
Participant, as soon as reasonably practical, but in no event later than 60
days, following the Equity Uplift Payment Date, an amount equal to A x B, where
“A” is the Equity Uplift Value and “B” is the Participant’s Equity Uplift Value
Percentage.

(c) Notwithstanding anything in Paragraphs 4.3(a) or (b) to the contrary, upon a
Change of Control or as soon as reasonably practical thereafter, but in no event
later than 60 days following the date of the Change of Control, (i) each
Participant who is an employee of the Company or an Affiliate on the date
immediately preceding the date of the Change of Control shall be paid by the
Plan Sponsor an amount equal to the product of the Equity Uplift Value, if any,
and the Participant’s Equity Uplift Value Percentage, and (ii) each Participant
whose employment with the Company and its Affiliates terminated prior to the
Change of Control due to the Participant’s death or Disability, by the Company
or an Affiliate other than for Cause, or by the Participant for a Good Reason
shall be paid by the Plan Sponsor an amount equal to the product of (x) the
Equity Uplift Value, if any, and (y) the Participant’s Equity Uplift Value
Percentage, multiplied by a fraction, the numerator of which is the number of
full calendar months that have lapsed from the Award Commencement Date through
the Participant’s termination of employment date, and the denominator of which
is the number of full calendar months that have lapsed from the Award
Commencement Date through the end of the calendar month preceding the date of
the Change of Control. Thereafter no further amounts shall be payable to such
Participant pursuant to this Section 4.3.

4.4 Payment Form. All payments required pursuant to this Plan shall be paid by
the Plan Sponsor in the form of a single lump sum in cash; provided, however, in
the discretion of the Board, all or any part of a Participant’s Equity Uplift
Value payment may be paid in Units (the number of such Units being determined
based on the value of a Unit on the Equity Uplift Payment Date).

4.5 No Termination Upon Employee Transfer. Notwithstanding anything contained
herein, in no event shall a Participant be deemed to have experienced a
termination of employment or services for purposes of the Plan if, in connection
with the transfer of employees

 

-9-



--------------------------------------------------------------------------------

pursuant to the Employee Secondment Agreement, the Employee Transfer Agreement
and the Transition Services Agreement (each as defined in that certain Unit
Purchase Agreement, dated as of December 11, 2012, between the Partnership and
Chesapeake Midstream Development, L.L.C.), such Participant’s employment with,
and secondment by, Chesapeake Midstream Management, L.L.C. is terminated and the
Participant is offered comparable employment by or is transferred to or
otherwise becomes an employee of the Company and its Affiliates.

4.6 Board Discretion. Notwithstanding anything in Sections 4.2 or 4.3 to the
contrary, the Board, in its discretion, may waive all or part of the automatic
forfeiture provisions of the Plan whenever it deems such waiver to be
appropriate. Any such actions by the Board with respect to a Participant shall
not be binding on the Board with respect to any other Participant in a similar
circumstance.

4.7 Attachment A Example. The example in Attachment A attached to the Plan
showing how various calculations under the Plan are to be made with respect to a
Participation Interest awarded in Fiscal Year 2010 is hereby made a part of this
Plan for all purposes and such calculations shall control over any written
descriptions of the same herein if such written descriptions are in conflict
with such example, unless the Board, in its sole discretion, determines
otherwise.

V. Administration

5.1 Powers and Duties. The Board (or its delegate) shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have the full discretionary authority and all of the powers
necessary to accomplish these purposes. Without limiting the generality of the
foregoing, the Board shall have all of the powers and duties specified for it
under the Plan, including the power, right, and authority: (a) to select
eligible employees to receive Participation Interests under the Plan; (b) to
determine all provisions, conditions, and terms relating to any Participation
Interest, including, without limitation, determinations as to the percentages
set forth therein and any dilution thereof; (c) from time to time to establish
rules and procedures for the administration of the Plan, which are not
inconsistent with the provisions of the Plan, and any such rules and procedures
shall be effective as if included in the Plan; (d) to construe in its sole
discretion all terms, provisions, conditions, and limitations of the Plan and
any Award Agreement; (e) to correct any defect or to supply any omission or to
reconcile any inconsistency that may appear in the Plan (including Attachment A)
or an Award Agreement in such manner and to such extent as the Board shall deem
appropriate; (f) to make a determination in its discretion as to the right of
any person to a payment with respect to a Participation Interest and the amount
of such payment; and (g) to make all other determinations necessary or advisable
for the administration of the Plan.

5.2 Delegation of Authority. All decisions, determinations and actions to be
made or taken by the Board pertaining to the Plan, an Award Agreement or a
Participation Interest, and all determinations with respect to a Participant’s
employment with the Company or an Affiliate or a termination of employment for
purposes of the Plan, shall be made by the Board. All such decisions,
determinations, and actions by the Board shall be final, binding and conclusive
on all persons. The Board shall not be liable for any decision, determination or
action taken or omitted to be taken in connection with the administration of the
Plan. Furthermore, the Board in its discretion may delegate to one or more
employees of the Company or an Affiliate all or some of its day-to-day
ministerial duties and powers under the Plan.

 

-10-



--------------------------------------------------------------------------------

VI. Nature of Plan

The establishment of the Plan shall not be deemed to create a trust. The Plan
shall constitute an unfunded, unsecured liability of the Plan Sponsor to make
payments in accordance with the provisions of the Plan, and no individual shall
have any security interest or other interest in any assets or equity interests
of the Plan Sponsor or an Affiliate.

VII. Termination and Amendment

The Board may from time to time, in its discretion, amend, in whole or in part,
any or all of the provisions of the Plan or terminate the Plan in whole or in
part; provided, however, that the Plan may not be amended or terminated in a
manner that would adversely impact any rights of any Participant under any
Participation Interest held by such Participant that is outstanding as of the
effective date of such Plan termination or amendment without the prior consent
of such Participant. For the avoidance of doubt, the foregoing proviso shall not
serve as a limitation on the Board’s ability to amend or terminate the Plan with
respect to Participation Interests, if any, awarded following the effective date
of such Plan termination or amendment or with respect to previously granted
Participation Interests that are no longer outstanding as of such date. The Plan
shall automatically terminate on a Change of Control, and a Participant’s rights
with respect to payment pursuant to Sections 4.2 and 4.3 shall survive such
termination.

VIII. Miscellaneous Provisions

8.1 No Effect on Employment Relationship. Nothing in the adoption of the Plan,
the award of a Participation Interest or the payment of any amounts hereunder
shall confer on any person the right to continued employment by the Company or
any of its Affiliates, or affect in any way the right of the Company or any
Affiliate to terminate such employment at any time for any reason.

8.2 Prohibition Against Assignment or Encumbrance. (a) No right or benefit
hereunder shall be assignable or transferable, or liable for, or charged with
any of the torts or obligations of a Participant or any person claiming under a
Participant, or be subject to seizure by any creditor of a Participant or any
person claiming under a Participant. Other than by will or the applicable laws
of descent and distribution, no Participant or any person claiming under a
Participant shall have the power to anticipate or dispose of any right or
payment hereunder in any manner.

(b) Except as provided in Paragraph 8.2(a) above, neither the Plan nor any
rights or obligations hereunder of the parties can be transferred or assigned
without the written consent of the Board.

 

-11-



--------------------------------------------------------------------------------

8.3 Tax Treatment and Withholding. All payments under the Plan shall be treated
by the Company and the Affiliates and the Participants as payments of
compensation for services rendered and shall be reported by the Company and the
Affiliates (as the case may be) to the relevant tax authorities as such. As a
condition to the receipt of a payment under the Plan, each Participant
irrevocably agrees to report such payment to the relevant tax authorities as a
payment of compensation for services rendered. All payments made by the Company
or an Affiliate as provided herein and shall be reduced by any amounts required
to be withheld by the Company or the Affiliate under applicable local, state,
federal or other tax law.

8.4 Section 409A. Contrary Plan or Award Agreement provisions notwithstanding,
with respect to a Participant who is identified as a “specified employee”
(within the meaning of Section 409A(a)(2)(B)(i) of the Code and as determined by
the Company in accordance with any of the methods permitted under the
regulations issued under Section 409A of the Code) and who is to receive a
payment hereunder (which payment is not a “short-term deferral” or otherwise
exempt from Section 409A of the Code) on account of such Participant’s
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Code), the payment to such Participant shall not be made prior to the earlier of
(i) the date that is six months and one day after the Participant’s separation
from service or (ii) the date of death of the Participant. In such event, any
payment to which the Participant would have otherwise been entitled during the
first six months following the Participant’s separation from service (or, if
earlier, prior to the Participant’s date of death) shall be accumulated and paid
in the form of a single lump sum payment to the Participant (without interest)
on the date that is six months and one day after the Participant’s separation
from service or to the Participant’s estate on the date of the Participant’s
death, as applicable.

In addition, contrary Plan or Award Agreement provisions notwithstanding, the
payment of any amount otherwise due under an Award Agreement or the Plan shall
not be accelerated if such payment is subject to Section 409A of the Code,
unless such acceleration complies with the requirements of Section 409A and the
Treasury regulations thereunder so as to not be subject to the additional tax
imposed by Section 409A.

8.5 JV Employs a Participant. If the JV or any of its Affiliates exercises its
right pursuant to a Participant’s employment agreement, any amendment thereto or
otherwise, to employ a Participant who is proposed to be terminated by the
Company or an Affiliate, the JV agrees to reimburse the Plan Sponsor for
payments made to such Participant under the Plan (if any) after the date the JV
or its Affiliate employs such Participant. Such “transfer” of employment shall
not be treated as a termination of employment for purposes of Sections 4.2 and
4.3.

8.6 Third Party Beneficiaries. The JV shall be a beneficiary of all of the terms
and provisions of the Plan and is entitled to enforce all rights hereunder as a
party hereto.

 

-12-



--------------------------------------------------------------------------------

EXECUTED this December 20, 2012.

 

ACCESS MIDSTREAM PARTNERS

GP, L.L.C.

/s/ Regina Gregory Name:   Regina Gregory Title:   Vice President - Legal and
General Counsel

 

-13-



--------------------------------------------------------------------------------

Attachment A

to the

Access Midstream Partners GP, L.L.C. Management Incentive Compensation Plan

IA. EXAMPLE OF ANNUAL EXCESS RETURN CALCULATIONS

WITHOUT ANY DILUTION ADJUSTMENTS

(dollar amounts, in millions)

 

          YEAR 2010     YEAR 2011     YEAR 2012     YEAR 2013     YEAR 2014   1.
   Cash Distributions    $ 200.0      $ 220.0      $ 240.0      $ 260.0      $
280.0    2.    Preferred Return1      <147.0>        <147.0>        <147.0>     
  <147.0>        <147.0>    3.    Excess Return (1-2)    $ 53.0      $ 73.0     
$ 93.0      $ 113.0      $ 133.0    4.    Participant’s Excess Return Percentage
     .10 %      .10 %      .10 %      .10 %      .10 %  5.    Participant’s
Share of “Pool” (3 x 4)    $ 0.053      $ 0.073      $ 0.093      $ 0.113      $
0.133    6.    Annual Payment Percentages (across) and Years Payable (down)     
        

2010

     .20        .20        .20        .20        .20      

2011

       .25        .25        .25        .25      

2012

         .333        .333        .333      

2013

           .50        .50      

2014

             1.0    7.    Amount Payable to Participant for a Fiscal Year (5 x
6)            

2010

   $ 0.011      $ 0.011      $ 0.011      $ 0.011      $ 0.011      

2011

     $ 0.018      $ 0.018      $ 0.018      $ 0.018      

2012

       $ 0.031      $ 0.031      $ 0.031      

2013

         $ 0.057      $ 0.057      

2014

           $ 0.133         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     Total Amount Payable in a Fiscal Year (sum of item 7 amounts for that
Fiscal Year)    $ 0.011      $ 0.029      $ 0.060      $ 0.116      $ 0.249   

 

1 

Assumes LP equity value at IPO of $2.450 billion.



--------------------------------------------------------------------------------

IB. EXAMPLE OF ANNUAL EXCESS RETURN CALCULATIONS

WITH DILUTION ADJUSTMENTS

(dollar amounts, in millions)

The dilution adjustment assumes the following: (i) IPO Equity Value of $2.450
billion, (ii) 122.5 million LP units outstanding upon completion of IPO, and
(iii) $220 million of units issued each year beginning in year 2011 and 149.4
million LP units outstanding at end of year 2014, resulting in a reduction of
the Participant’s Excess Return Percentage from .10% to .082%. *

 

          YEAR 2010     YEAR 2011     YEAR 2012     YEAR 2013     YEAR 2014   1.
   Cash Distributions    $ 200.0      $ 249.1      $ 292.7      $ 338.3      $
385.8    2.    Preferred Return      <147.0>        <159.9>        <172.9>     
  <185.8>        <198.7>    3.    Excess Return (1-2)    $ 53.0      $ 89.2     
$ 119.9      $ 152.5      $ 187.1    4.    Participant’s Excess Return
Percentage*      .10 %      .094 %      .089 %      .085 %      .082 %  5.   
Participant’s Share of “Pool” (3 x 4)    $ 0.053      $ 0.084      $ 0.107     
$ 0.130      $ 0.153    6.    Annual Payment Percentages (across) and Years
Payable (down)              

2010

     .20        .20        .20        .20        .20      

2011

       .25        .25        .25        .25      

2012

         .333        .333        .333      

2013

           .50        .50      

2014

             1.0    7.    Amount Payable to Participant for a Fiscal Year (5 x
6)            

2010

   $ 0.011      $ 0.011      $ 0.011      $ 0.011      $ 0.011      

2011

     $ 0.021      $ 0.021      $ 0.021      $ 0.021      

2012

       $ 0.036      $ 0.036      $ 0.036      

2013

         $ 0.065      $ 0.065      

2014

           $ 0.153         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     Total Amount Payable in a Fiscal Year (sum of item 7 amounts for that
Fiscal Year)    $ 0.011      $ 0.032      $ 0.067      $ 0.132      $ 0.286   

 

* The Preferred Return for a Fiscal Year and the Dilution Adjustment to a
Participant’s Excess Return Percentage for a Fiscal Year are calculated by using
the number of Units outstanding as of each of the record dates for the
distributions made with respect to the fiscal quarters for that Fiscal Year.



--------------------------------------------------------------------------------

IIA. EXAMPLE OF EQUITY UPLIFT CALCULATION FOR IPO IN 2010 AND NO DILUTION
ADJUSTMENT

 

1. IPO date Unit Value

   $20

2. Uplift Payment Date Unit Value

   $32

3. Excess Uplift Value (2 – 1)

   $12

4. Units Outstanding on Uplift Payment Date

   122.5 million

5. Total Excess Uplift Value (3 x 4)

   $1.470 billion

6. Participant’s Uplift Value Percentage

   0.10%

7. Payment to Participant (5 x 6)

   $1.470 million

IIB. EXAMPLE OF EQUITY UPLIFT CALCULATION FOR IPO IN 2010 WITH DILUTION
ADJUSTMENT

The dilution adjustment assumes the following: (i) IPO Equity Value of $2.450
billion, (ii) 122.5 million LP units outstanding upon completion of IPO, and
(iii) $220 million of units issued each year beginning in year 2011 and
149.4 million LP units outstanding at end of year 2014, resulting in a reduction
of the Participant’s Uplift Value Percentage interest from .10% to .082%.

 

1. IPO date Unit Value

   $20

2. Uplift Payment Date Unit Value

   $36.14

3. Excess Uplift Value (2 – 1)

   $16.14

4. Units Outstanding on Uplift Payment Date

   149.4 million

5. Total Excess Uplift Value (3 x 4)

   $2.411 billion

6. Participant’s Uplift Value Percentage

   0.082%

7. Payment to Participant (5 x 6)

   $1.978 million